     Case4;19-cr-00072-RSB-CLR Document 34-1 Filed 07/19/19 Page 1 of 1

                                                                                 r




                                                                                     DIV.
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                     ' r RK

UNITED STATES OF AMERICA                    Case No. CR;4:19-72               -m- OF GA.

V.



KAREN DICKERSON

                                     ORDER


      This matter is before the Court on the Motion for Leave of Absence by Steven

H. Lee, counsel for Plaintiff, from August 20. 2019 through September 3, 2010.

After careful consideration, said Motion is GRANTED,however, the attorney must

make arrangements for other counsel in the event the case is scheduled for hearing

or trial during such leave.

      SO ORDERED, thisl^^^dav of July 2019.




                                       HONORABLE CHRISTOPHER L. RAY
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
